Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US 2011/0068407 in view of Yu et al., US 2014/0252489.
Regarding claim 1, Ye teaches (figs. 3-9 and related text) a method, comprising: forming a fin (124/224) in a substrate (20); etching the fin to create a source/drain recess (140); forming a source/drain feature (portion of 20 below 140) in the source/drain recess (140), a lattice constant of the source/drain feature is greater than a lattice constant of the fin.
Yeh does not explicitly teach growing an epitaxy coat over the source/drain feature, wherein a lattice constant of the epitaxy coat is smaller than a lattice constant of the fin.  
Yu teaches (figs. 1-11 and related text) growing an epitaxy coat (802) over the source/drain feature (602), wherein a lattice constant of the epitaxy coat is smaller than a lattice constant of the fin epitaxial feature comprises germanium [0020] and the lattice constant of the epitaxy coat is smaller than a lattice coat of the fin structure.
Ye and Yu are analogous art because they both are directed to finfet device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ye because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Yeh to include the epitaxy coat over the source/drain feature as taught by Yu to form a fin device with reduced pitch without bridging problem [0019].
The modified process of Yeh would have an epitaxy coat covering the epitaxial structure, wherein a lattice constant of the epitaxy coat (Yu teaches layer 802 is made of SiGe) is smaller than a lattice constant of the fin structure (the fin structure of Yeh is made of Ge, therefore the lattice constant 802 is smaller than the Ge substrate) epitaxy coat. 
Regarding claim 2, Yeh as modified by Yu teaches forming an isolation structure (22, Yeh) surrounding a lower portion of the fin, wherein etching the fin is performed such that a bottom surface of the source/drain recess (140) is lower than a top surface of the isolation structure (22).
Regarding claim 3, Yeh as modified by Yu teaches the source/drain feature (602) is performed such that the source/drain feature comprises an elongated portion protruding from the top surface of the isolation structure (306, Yu).  
Regarding claim 4, Yeh as modified by Yu teaches growing the epitaxy coat (802) is performed such that the epitaxy coat covers a top surface and sidewalls of the elongated portion of the source/drain feature (802, Yu).  
Regarding claim 5, Yeh as modified by Yu teaches forming the source/drain feature is performed such that the elongated portion of the source/drain feature tapers upwards (refer to fig. 8 of Yu).  
Regarding claim 6, Yeh as modified by Yu teaches growing the epitaxy coat (802, Yu) is performed such that the epitaxy coat (802, Yu) is in contact with the isolation structure (306, fig. 8 Yu).
Regarding claim 8, Yeh as modified by Yu teaches the fin is performed such that the fin is doped with an n-type impurity (20, [0016], Yeh).  
Regarding claim 9, Yeh as modified by Yu teaches the source/drain feature (142, Yeh) comprises phosphorus ([0023], Yeh).  
Regarding claim 10, Yeh teaches (figs. 3-9 and related text) a method, comprising: forming a fin (124/224) in a substrate (20); etching the fin to create a source/drain recess (140); forming a source/drain feature (142) in the source/drain recess, wherein the source/drain feature comprises germanium [0023].
Yeh does not explicitly teach growing an epitaxy coat over the source/drain feature, wherein the epitaxy coat comprises phosphorus.
Yu teaches growing epitaxy coat (802) over the source/drain feature (502). 
Ye and Yu are analogous art because they both are directed to finfet device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ye because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Yeh to include the epitaxy coat over the source/drain feature as taught by Yu to form a fin device with reduced pitch without bridging problem [0019].
The combined process would have an n doped epitaxy coat, the same as the source/drain feature, i.e., phosphorus doped ([0019], Yu).
Regarding claims 7, and 11-13, Yeh as modified by Yu does not explicitly teach forming the source/drain feature is performed using a temperature lower than about 6000C, an upper portion of the source/drain feature comprises phosphorus, a first phosphorus concentration in the upper portion of the source/drain feature is higher than a second phosphorus concentration in a lower portion of the source/drain feature or a first phosphorus concentration in the upper portion of the source/drain feature is lower than a second phosphorus concentration in the epitaxy coat. 
Parameters such as growth temperature, or concentration of dopant in layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified process of Yeh and Yu as claimed to form a fin device with reduced pitch without bridging problem [0019].
Regarding claim 14, Yeh as modified by Yu teaches the epitaxy coat (802, Yu) is spaced apart from the fin (fig. 8, Yu).  
Regarding claim 15, Yeh as modified by Yu teaches forming the source/drain feature is performed such that the source/drain feature has opposite first and second sidewalls inclined toward each other and a top surface extending laterally from a top end of the first sidewall of the source/drain feature to a top end of the second sidewall of the source/drain feature (fig. 8, Yu).  
Regarding claim 16, Yeh teaches (figs. 3-9 and related text) a method, comprising: forming a fin (124/224) in a substrate (20), wherein the fin is doped with an n-type impurity [0016]; 15etching the fin to create a source/drain recess (140); forming a source/drain feature (142)in the source/drain recess (140), wherein the source/drain feature comprises germanium [0023].
Yeh does not explicitly teach growing an epitaxy coat over the source/drain feature, wherein a lattice constant of the epitaxy coat is smaller than a lattice constant of the source/drain feature. Also note, Yeh teaches source/drain region with a lattice constant smaller than the fin [0023]. 
Yu teaches growing epitaxy coat (802) over the source/drain feature (502).
Ye and Yu are analogous art because they both are directed to finfet device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ye because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Yeh to include the epitaxy coat over the source/drain feature as taught by Yu to form a fin device with reduced pitch without bridging problem [0019]. The combination would result with a process where the source/region features with a lattice constant larger than the epitaxy coat. 
The modified process of Yeh would have an epitaxy coat covering the epitaxial structure, wherein a lattice constant of the epitaxy coat (Yu teaches layer 802 is made of SiGe) is smaller than a lattice constant of the fin structure (the fin structure of Yeh is made of Ge, therefore the lattice constant 802 is smaller than the Ge substrate) epitaxy coat. 
Regarding claim 17, Yeh as modified by Yu teaches the source/drain feature and growing the epitaxy coat is performed such that the source/drain feature has a concave top surface in contact with the epitaxy coat (fig. 8, Yu).  
Regarding claims 18-20, Yeh as modified by Yu does not explicitly teach growing the epitaxy coat is performed such that the epitaxy coat has a flat top surface, the epitaxy coat is performed such that the epitaxy coat has a phosphorus concentration reducing gradually from the flat top surface, or the epitaxy coat is performed such that the epitaxy coat has a thicker portion over the concave top surface.
Parameters such as shape of a structure, or concentration of dopant in layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified process of Yeh and Yu as claimed to form a fin device with reduced pitch without bridging problem [0019].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811